Title: From Benjamin Franklin to Palteau de Veimerange, 20 September 1781
From: Franklin, Benjamin
To: Palteau de Veimerange, Gabriel-Claude


Sir,
Passy, Sept. 20. 1781
I received the Letter you did me the Honour of Writing to me the 17th Instant, together with a State of the Effects & Merchandizes which you are collecting at Brest in order to be sent to America. As we have no Agent at Brest, and I have the fullest Confidence in a principal Commissary employed under your Orders, I think it best to continue the Inspection of the Goods, and the Care of embarquing them, &c. in the same Direction that was fix’d by Col. Laurens, and therefore do not propose to make any new Appointment for those purposes, unless you should insist on it as absolutely necessary.

It would be most convenient for our Army to have the Goods landed at Philadelphia where the Board of War would receive and take Charge of them: But as the Risque is greater on that Coast than on that of Massachusetts Bay, it seems to me best to order them to Boston; in which case they will be received by the Agent of the Congress there, who will give the proper Certificates.
I thank you for the Information respecting the Rusé, which I had not before received. I shall make Application for replacing the Goods lost in her as soon as possible.
I am extreamly oblig’d by the Care & Zeal with which you have had the Goodness to forward these Supplies, and beg you to accept my thankful Acknowledgements.
With great Esteem I have the honour to be Sir,
M. Veimerange
